Citation Nr: 0933632	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  03-05 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for rectal bleeding.

2.  Entitlement to service connection for irregular menses.

3.  Entitlement to service connection for joint pain in the 
hip and hamstring muscles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from May 28, 1997 to May 16, 
2001.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, TX.  

During the course of the current appeal, the VARO granted 
service connection for generalized anxiety disorder (claimed 
as stress and sleeping problems), and assigned a 30 percent 
rating, effective July 16, 2001; neither issue is in any part 
of the current appeal.

In a decision in November 2007, the Board denied entitlement 
to an initial increased (compensable) evaluation for 
residuals, left Bartholin cyst; the Board remanded the issues 
shown on the front page for development to be discussed 
further below.



FINDINGS OF FACT

1.  The Veteran has repeatedly failed, without good cause, to 
respond to inquiries requesting necessary supportive 
information as to her claimed health problems, and to report 
for VA examinations scheduled to determine the existence and 
nature of any disabilities and probable etiology thereof.

2.  There is insufficient evidence upon which to render an 
informed decision as to the issues of entitlement to service 
connection for rectal bleeding, irregular menses, and joint 
pain in the hip and hamstring muscles.




CONCLUSION OF LAW

The claim of entitlement to service connection for rectal 
bleeding, irregular menses, and joint pain in the hip and 
hamstring muscles is denied based on the Veteran's failure to 
cooperate, to include failure to report for scheduled 
examinations.  38 C.F.R. § 3.655 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are not applicable to the Veteran's present claims of 
entitlement to service connection for rectal bleeding, 
irregular menses, and joint pain in the hip and hamstring 
muscles, because the matter turns on a matter of law rather 
than on the underlying facts or development of the facts.  
See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  
Accordingly, no further notification and/or assistance is 
required under the VCAA.  VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria, Factual Background, and Analysis

The Veteran has claimed entitlement  to service connection 
for rectal bleeding, irregular menses, and joint pain in the 
hip and hamstring muscles.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303(a), 3.304 (2008).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  When a condition noted during service 
is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Such evidence must be medical unless 
it relates to a condition as to which, under the Court case 
law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  In general, lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)

In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.  And while 
the Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); however, following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his/her behalf be discussed in detail.  The 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

As carefully and clearly enunciated in the Board's action in 
2007, the Veteran had written that she was unable to undergo 
a scheduled examination in May "2001" due to a family 
emergency.  Records show that the Veteran was scheduled for a 
VA examination in May 2002.  A notation in the file reflected 
that she was ill and unable to make that appointment.  The 
VARO denial of her claim for the disabilities herein 
concerned in October 2002 was in part due to her absence for 
that VA examination.

According to a SOC issued in February 2003 and some other 
documentation, she was scheduled for other VA examinations in 
November and December 2002 for which she again did not 
report.  

In correspondence received from the Veteran which was 
accepted as her Substantive Appeal in lieu of a VA Form 9 in 
July 2003, she explained that she was having her menses 
during the first examination and at school for the second and 
thus could not attend either, but that she had duly informed 
VA in advance of her inability to attend.

A report is of record from a limited segment of  VA 
examination in April 2003; apparently other segments of that 
examination as related to the issues herein concerned were 
cancelled for reasons that are unclear.  

A VA examination was done in June 2003 but without any 
associated clinical records.  The VARO endeavored to rectify 
the earlier problems with the June 2003 examination by 
scheduling one in December 2003 for which the Veteran 
appeared as scheduled but at which time she was pregnant in 
her last trimester and could not be fully examined.

A VA examination was undertaken in May 2006 at which time 
there were some clinical findings but no nexus or other 
pertinent opinions provided, a fact which was noted by the 
VARO on receipt of the report of the examination.  However, a 
review of that examination also notes that she was again in 
her 30th week of pregnancy so the examination was limited as 
a result thereof.  The examiner specifically noted that once 
the pregnancy was completed, a more comprehensive examination 
would be required, to include X-rays which had to be deferred 
due to the pregnancy.  

A SSOC issued in September 2006 referred to her having failed 
to report for an examination in August 2006.  

Based on the evidence of record, the Board basically 
concurred with the Veteran's representative that it would not 
be detrimental and might well be helpful to make an attempt 
on one more occasion to get comprehensive VA examination 
results as well as nexus opinions.  

That said, in the 2007 Board action, the Board specifically 
stated:

However, noting the history of failed appointments 
and other problems, but since the Board has 
determined that a new examination is necessary in 
the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and 
scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 
address the consequences of a Veteran's failure to 
attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement 
to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, 
without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is 
provided that when a claimant fails to report for 
an examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record.  (emphasis 
in original)

The Board remanded the case in 2007 so that if the Veteran 
had been seen in or since service for any of the claimed 
disabilities (e.g., a disability manifested by rectal 
bleeding, irregular menses and/or joint pain in the hip and 
hamstring muscle), she was to provide additional treatment 
records for same, and VA should assist her as required.  It 
was noted that these should include any records not now in 
the file from University of Texas Medical Facilities 
(Branches).  Efforts were to be made to obtain records from 
any post-service treatment facility (including Davis- Monthan 
AFB, AZ), VA or TRICARE for these claimed disabilities.  
[Records obtained were for other disabilities or duplicates 
already in the file, or written response was that records 
from the USAF facility were unavailable].

Pursuant to the Board's 2007 remand, the Veteran was then to 
be given comprehensive VA gynecological, gastroenterological 
and/or urological and orthopedic examinations to determine 
the exact nature and extent of all currently claimed 
disabilities (e.g., a disability manifested by rectal 
bleeding, irregular menses and/or joint pain in the hip and 
hamstring muscle) and their etiology.  The claims folder was 
to be made available to the examiners for review of pertinent 
documents in connection with the examination.  For each 
diagnosis, the examiner was to indicate whether it is at 
least as likely as not (i.e., probability of 50 percent or 
greater) that the diagnosed disability was related to service 
and/or service-connected disability(ies).  The examiner was 
to explain the reason(s) for the opinion(s).  VA examinations 
were scheduled and again she failed to report without cause 
or explanation of record. 

Where there is a claim submitted by a Veteran, but medical 
evidence accompanying the claim is not adequate for rating 
purposes, a VA examination will be authorized, and 
individuals for whom an examination has been scheduled are 
required to report for the examination.  38 C.F.R. § 
3.326(a).  

Under 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  
38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

VA's duty to assist the Veteran in the development of his 
claim is not a one-way street.  He or she is obligated to 
cooperate when asked for information which is essential in 
obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).  A Veteran must keep VA informed of his/her 
whereabouts.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The U.S. 
Court of Appeals for Veterans Claims has clearly held that, 
if a claimant does not do so, there is no burden on VA to 
"turn up heaven and earth" to find him (or her).  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993). 

In this case, the VA, and specifically the Board, has gone to 
considerable lengths to obtain information to assist the 
Veteran with her claim for service connection for rectal 
bleeding, irregular menses, and joint pain in the hip and 
hamstring muscles.  It appears that notifications via 
numerous documents, including scheduling for examinations, 
were sent to the Veteran's last known address of record, and 
this and other correspondence and documents which have been 
sent there on numerous other occasions has not been returned 
as undeliverable.  

Clearly, the Veteran was well aware of the necessity of 
reporting for a VA examination, in light of the attempt to 
arrange an examination, including a remand from the Board for 
that purpose.  Because she failed to attend the most recent 
scheduled examination, even though all appropriate and 
reasonable accommodations were apparently made for her, the 
Board concludes that her claim of entitlement to service 
connection for rectal bleeding, irregular menses, and joint 
pain in the hip and hamstring muscles  must be denied, in 
accordance with 38 C.F.R. § 3.655(a), (b).

In reaching this conclusion, the Board has considered whether 
the benefit sought on appeal can be awarded without another 
VA examination.  However, having reviewed the complete 
record, and for the reasons and bases set forth below, the 
Board further finds that, in the absence of additional 
pertinent information with regard to current disability, if 
any, and nexus opinion (of which there is none now of 
record), and more specifically absent a new examination, 
entitlement to the benefit sought on appeal cannot otherwise 
be established or confirmed.  See 38 C.F.R. § 3.655(a).  

Because this appeal is herein denied on legal grounds, no 
useful purpose would be served in remanding this matter yet 
again for attempted development.  The Court of Appeals for 
Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

The evidence is not equivocal in that regard, and a 
reasonable doubt to be resolved in the Veteran's favor is not 
demonstrated.


ORDER

Service connection for rectal bleeding, irregular menses, and 
joint pain in the hip and hamstring muscles is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


